Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-4, 8, 16-22, 24-28, 30-33 are allowed over prior art of record.
`	The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A circuit interrupter comprising: a control switch connected to the fault detection circuit and configured to place the solid-state switch in the switched-off state, in response to the fault output signal generated by the fault detection circuit; and an optical switch configured to place the solid-state switch in the switched-off state, in response to an optical control signal applied to the optical switch as recited in claim 1.
A method, comprising: controlling the solid switch further comprises: applying an optical control signal to activate an optical switch of the circuit interrupter; and placing the solid-state switch in the switched-off state, in response the activation of the optical switch as recited in claim 8.
A circuit interrupter, comprising: a control switch connected to the fault detection circuit and configured to place the first solid-state switch in the
switched-off state, in response to the fault output signal generated by the fault detection circuit; and an optical switch configured to place the first solid-state switch in the switched-off state, in response to an optical control signal applied to the optical switch as recited in claim 28.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANNY NGUYEN/Primary Examiner, Art Unit 2836